SMITH, J.:
The defendant, having been indicted, tried, and convicted in the Third District Court, made a motion for a new trial, which was overruled, and he was sentenced. He appeals to this court.
No bill of exceptions was ever settled, and no effort appears to have ever been made to have one settled. The district attorney asks us to dismiss the appeal for the reason that no exceptions were saved to any of the rulings *431of the court below. We think this motion must be denied, as the appeal is regular, and must stand as an appeal upon the judgment roll. Therefore the motion to dismiss is •oyerruled.
In the brief of appellant it is nowhere claimed that the . judgment roll- does not support the judgment of con vietion, nor was any such suggestion made in the oral argument. We have examined the judgment roll, and find no ■defect in it. It results, therefore, that the judgment must be affirmed.
We may say, in conclusion, that the only matters complained of are alleged errors in the admission and rejection of testimony, and in overruling defendant's motion for -a new trial, based on affidavits of newly-discovered evi■dence. These are matters, clearly, that can only be brought before this court for review by a bill of exceptions duly .-settled and allowed. This question is fully considered and •decided in the case of People v. Pettit, 5 Utah, 241, 14 Pac. 337. We adhere to the rule laid down in that case. In fact, our statutes on the subject are so plain as to leave .no room for discussion. See 2 Comp. Laws Utah, §§ -5085-5087. The judgment is affirmed, and the cause remanded to the court below with directions to carry the judgment into effect.
It being represented to the court by the district attorney that the bail bond of defendant upon appeal is quite 'defective, it is ordered that remittitur issue forthwith.
Meebitt, 0. J., and King, J., concur.